Filed 11/16/22 In re S.R. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


  In re S.R., A Person Coming                                   B316021
  Under the Juvenile Court Law.
                                                                (Los Angeles County
  LOS ANGELES COUNTY                                            Super. Ct. No. 19CCJP04919A)
  DEPARTMENT OF CHILDREN
  AND FAMILY SERVICES,
                                                                 ORDER MODIFYING
            Plaintiff and Respondent,                            OPINION
                                                                 [NO CHANGE IN JUDGMENT]
            v.

  B.S.,
            Defendant and Appellant.


THE COURT:

      It is ordered that the opinion filed herein on November 15,
2022, be modified as follows:
          1. On page 1, the superior court number is corrected to
    read 19CCJP04919A.

          [There is no change in the judgment.]




_____________________________________________________________________
RICHARDSON (ANNE K.), J.*       LAVIN, Acting P.J.      EGERTON, J.

*   Judge of the Los Angeles County Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                    2
Filed 11/15/22 In re S.R. CA2/3 (unmodified opinion)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

 In re S.R., A Person Coming                                   B316021
 Under the Juvenile Court Law.
                                                               (Los Angeles County
 LOS ANGELES COUNTY                                            Super. Ct. No. 19CJP04919A)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,
           Plaintiff and Respondent,

           v.

 B.S.,
           Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Lisa A. Brackelmanns, Juvenile Court Referee.
Affirmed.
      Suzanne M. Nicholson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Aileen Wong, Deputy County
Counsel, for Plaintiff and Respondent.
                     ________________________
       B.S. (mother) appeals from the juvenile court’s order
terminating parental rights over her three-year-old daughter,
S.R., pursuant to Welfare and Institutions Code1 section 366.26.
Mother contends the juvenile court and the Los Angeles County
Department of Children and Family Services (DCFS) failed to
comply with the inquiry and notice provisions of the Indian Child
Welfare Act of 1978 (ICWA) (25 U.S.C. § 1901 et seq.) and related
California law. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
I.     The Dependency Proceedings
       On August 2, 2019, DCFS filed a section 300 petition on
behalf of then one-month-old S.R. The petition, as later
amended, alleged that mother had a history of domestic violence
with S.R.’s alleged father, J.F., and another male companion;
that mother had a history of mental and emotional problems;
that mother and J.F. had a history of substance abuse, including
cocaine and marijuana; that S.R.’s older half-sibling was a prior
dependent of the court and had received permanent placement
services based on mother’s substance abuse; and that S.R. had a
positive toxicology screen for marijuana at birth. On August 5,
2019, S.R. was detained from mother and placed in foster care.
       At the adjudication hearing held on October 15, 2020, the
juvenile court sustained the amended petition under section 300,
subdivisions (b) and (j) based on mother’s history of substance
abuse, mental and emotional problems, and domestic violence
with an unrelated male companion. The counts related to J.F.
were dismissed following a paternity test that showed he was not


      1 Unless otherwise stated, all further statutory references
are to the Welfare and Institutions Code.




                                 2
S.R.’s biological father. At the disposition hearing held on
November 16, 2020, the court declared S.R. a dependent of the
court, removed the child from mother’s custody, and ordered the
bypass of reunification services pursuant to section 361.5,
subdivision (b)(10).
       After several continuances, the section 366.26 permanency
planning hearing for S.R. was held on October 26, 2021. The
juvenile court found by clear and convincing evidence that the
child was adoptable, and that no exception to the termination of
parental rights applied. The court terminated parental rights
over S.R. and transferred care, custody and control of the child to
DCFS for adoptive planning and placement. S.R.’s foster
parents, with whom she had been placed since being detained
from mother, were identified as her prospective adoptive parents.
       Mother filed a timely notice of appeal from the order
terminating her parental rights.
II.    The ICWA Investigation and Findings
       At the August 5, 2019 detention hearing, mother filed a
Parental Notification of Indian Status form (Judicial Council
Form ICWA-020) indicating that she may have Indian ancestry
through the “Blackfoot” tribe. Upon inquiry by the juvenile court,
mother stated that her “Blackfoot” ancestry was on her father’s
side of the family but she did not know if anyone was a registered
tribal member. The court ordered DCFS to investigate mother’s
claim.
       On October 7, 2019, DCFS mailed a first set of ICWA
notices for S.R. to the Blackfeet Tribe of Montana, the Bureau of
Indian Affairs, and the Secretary of the Interior. The social
worker certified that she sent the notices via registered or
certified mail with return receipt requested. However, no proofs




                                3
of mailing or return receipts were filed with the court. The
notices included mother’s married name, current and former
addresses, and date and place of birth. The notices also listed the
names, current addresses, dates of birth, and places of birth of
S.R’s maternal grandparents, as well as the names, dates of
birth, and places of birth of one set of S.R.’s maternal great-
grandparents. For each individual identified in the notices, the
box for “Tribe or Band, and Location” was marked “Does not
apply,” and the box for “Tribal membership or enrollment
number” was marked “Unknown.” The section on “Other relative
information” was left blank except for the boxes in that section
labeled “Tribe[,] band and location,” which were marked “Does
not apply.” On the section for “Indian Custodian Information,”
however, the “Tribe or Band, and Location” was identified
as “Blackfeet Tribe of Montana.”
       The Blackfeet Tribe responded in a letter dated December
10, 2019 that S.R. was not listed on the tribal rolls. The letter
also stated, “As of August 30, 1962, our blood quantum
requirement for enrollment is 1/4 Blackfeet blood. The above
children is/are not eligible for enrollment, and the child(ren)
is/are not domiciled on the Blackfeet Indian reservation.” The
letter, however, added, “If you are able to gather more
information on the ancestry of the parents, please contact me
again and I will review the tribal rolls.”
       On December 18, 2019, DCFS spoke to S.R.’s maternal
grandfather, G.R., who provided further information regarding
the relatives on his side of the family with Indian ancestry. G.R.
reported his family is from Honduras but his grandmother was
affiliated with the “Blackfoot” tribe. G.R. also stated he had
received documentation indicating that he “in fact is Blackfoot”




                                 4
but did not have such documentation in his possession. G.R.
provided the names, dates of birth, and cities and states of
residence for S.R.’s other set of maternal great-grandparents,
As.R. and An.R. According to G.R., As.R. resided in Mandeville,
Louisiana, and An.R. resided in Dallas, Texas. G.R. also
provided the name, approximate date of birth, approximate date
of death, and place of death for S.R.’s maternal great-great-
grandmother, and the name, approximate date of death, and
place of death for the child’s maternal great-great-grandfather.
       On December 20, 2019, DCFS mailed a second set of ICWA
notices to the Bureau of Indian Affairs and the Secretary of the
Interior. There is no indication in the record, however, that these
second notices were sent to any tribe. The second notices added
mother’s maiden name, but otherwise included the same
biographical information as the first notices regarding mother,
the maternal grandparents, and one set of the maternal great-
grandparents. The second notices also added the name and date
of birth of S.R.’s other maternal great-grandmother, As.R., and
the name, date of birth, and country of birth of the other
maternal great-grandfather, An.R.. The notices did not, however,
include the places of residence of As.R. and An.R. , even though
G.R. had provided this information to DCFS. On the section
for “Indian Custodian Information,” the “Tribe or Band, and
Location” was again identified as “Blackfeet Tribe of Montana.”
       In a response dated January 7, 2020, the Bureau of Indian
Affairs stated that it had received the ICWA notice for S.R., and
that the notice contained insufficient information to determine
tribal affiliation.
       On February 18, 2020, DCFS mailed a third set of ICWA
notices to the Bureau of Indian Affairs and the Secretary of the




                                 5
Interior, but not to any tribe. DCFS also filed certified mail
receipts for the notices sent to the Bureau of Indian Affairs and
the Secretary of Interior. The third notices contained the same
biographical information as the second notices regarding mother,
the maternal grandparents, and both sets of maternal great-
grandparents, again omitting the latter set of great-
grandparents’ places of residence as provided by G.R. The
“Blackfeet Tribe of Montana” was again named as the relevant
tribe in the “Indian Custodian Information” section.
       On July 22, 2020, DCFS mailed a fourth set of ICWA
notices to the Bureau of Indian Affairs and the Secretary of the
Interior, but not to any tribe. Certified mail receipts for the
notices sent to the Bureau of Indian Affairs and the Secretary of
Interior were filed with the court. The fourth notices included
the same biographical information as the second and third
notices regarding mother, the maternal grandparents, and both
sets of maternal great-grandparents. These notices, however,
added that the maternal grandmother denied any tribal
membership, and that the maternal grandfather, G.R., claimed
membership in the Blackfeet Tribe. The section on “Other
relative information” was again left blank except for the boxes
labeled “Tribe[,] band and location,” which were all marked “Does
not apply.” Like the prior notices, the fourth notices identified
the “Blackfeet Tribe of Montana” as the relevant tribe in the
“Indian Custodian Information” section.
       In a last minute information report filed on July 30, 2020,
DCFS indicated that, on July 24, 2020, the social worker sent an
email to the ICWA coordinator for the Blackfeet Tribe regarding
S.R.’s ICWA eligibility. According to DCFS, it had not received
any further responses about the child’s ICWA status, and mother




                                6
had reported that she did not have any additional information
about her family’s tribal affiliation apart from that provided by
the maternal grandfather.
       In a last minute information report filed on October 14,
2020, DCFS informed the court that, due to an oversight, it
had neglected to send the fourth set of notices to the Blackfeet
Tribe. DCFS also stated that it had re-generated the notices
to include the Blackfeet Tribe of Montana, and had sent a fifth
set of notices via certified mail on October 1, 2020. As further
reported by DCFS, the notice to the tribe arrived at the post office
in Browning, Montana on October 10, 2020, and was available for
pick up as of that date. On October 8, 2020, the social worker
attempted to call the tribe’s ICWA coordinator, but the call went
unanswered and the social worker was unable to leave a
voicemail message. On October 13, 2020, the social worker also
emailed the tribe’s ICWA coordinator to further inquire about
S.R.’s eligibility status, but had not received a response.
Certified mail receipts were filed for the notices sent to the
Blackfeet Tribe of Montana, Bureau of Indian Affairs, and the
Secretary of Interior, which confirmed that these notices were
mailed on October 1, 2020.
       At the October 15, 2020 adjudication hearing, the juvenile
court found that ICWA did not apply to this case.2 At the


      2 At the adjudication hearing, the court granted J.F.’s
request to be dismissed from the case based on the paternity
test results showing that he was not S.R.’s biological father.
Although DCFS conducted due diligence as to other alleged
fathers identified by mother, none of them appeared in
the proceedings, and therefore, no inquiry could be made as to
S.R.’s possible Indian ancestry on her paternal side.




                                 7
November 16, 2020 disposition hearing, counsel for DCFS noted
the court previously had found that ICWA did not apply, and that
the alleged father, J.F., was no longer a part of the case. In
response, the court stated it “agree[d] with all those previous
prior findings that the court made on ICWA notice and
paternity.”
                            DISCUSSION
       On appeal, mother argues that both the juvenile court and
DCFS failed to comply with the inquiry and notice requirements
of ICWA and related California law. Mother specifically asserts
that the evidence was insufficient to support the court’s finding
that ICWA did not apply because DCFS failed to conduct an
adequate further inquiry into mother’s claim of Indian ancestry,
and failed to properly notice the relevant tribe. In response,
DCFS contends that it satisfied its duty of further inquiry by
interviewing the maternal grandfather and sending multiple sets
of ICWA notices, and that any defects in notice were harmless
because there was no reason to know S.R. was an Indian child.
       We conclude there was substantial evidence to support the
juvenile court’s finding that ICWA did not apply because DCFS
fulfilled its duty of inquiry, and based on such inquiry, there was
no reason to know S.R. was an Indian child. We further conclude
mother cannot show error in DCFS’s alleged failure to properly
notice the tribe because there was no reason to know S.R. was
an Indian child, and thus, ICWA notice was not required.
I.     ICWA Inquiry and Notice Requirements
       ICWA provides that “[i]n any involuntary proceeding in
a [s]tate court, where the court knows or has reason to know
that an Indian child is involved, the party seeking the foster care
placement of, or termination of parental rights to, an Indian child




                                 8
shall notify the parent or Indian custodian and the Indian child’s
tribe” of the pending proceedings and the right to intervene. (25
U.S.C. § 1912(a).) Similarly, California law requires notice to
the child’s parent or Indian custodian and the child’s tribe if
there is reason to know that an Indian child is involved in the
proceeding. (§ 224.3, subd. (a).) An “ ‘Indian child’ ” is defined as
“any unmarried person who is under age eighteen and is either
(a) a member of an Indian tribe or (b) is eligible for membership
in an Indian tribe and is the biological child of a member of an
Indian tribe.” (25 U.S.C. § 1903(4); § 224.1, subd. (a).)
       Both juvenile courts and child protective agencies “have
an affirmative and continuing duty to inquire whether a child for
whom a petition under Section 300 . . . may be or has been filed,
is or may be an Indian child.” (§ 224.2, subd. (a); see In re Isaiah
W. (2016) 1 Cal.5th 1, 14 [“juvenile court has an affirmative and
continuing duty in all dependency proceedings to inquire into a
child’s Indian status”].) Such duty generally “ ‘can be divided
into three phases: the initial duty to inquire, the duty of further
inquiry, and the duty to provide formal ICWA notice.’ ” (In re
Y.W. (2021) 70 Cal.App.5th 542, 552.)
       California law provides that the duty to inquire “begins
with the initial contact” (§ 224.2, subd. (a)) and requires the
juvenile court and child protective agency to ask all relevant
involved individuals whether the child is or may be an Indian
child (§ 224.2, subds. (a)-(c)). If a child is placed in the agency’s
temporary custody, the agency must inquire whether the child is
an Indian child by asking a nonexclusive group that includes the
child, the parents, and extended family members. (§ 224.2, subd.
(b)). At the first appearance of each party, the court must inquire
whether the appearing party knows or has reason to know that




                                  9
the child is an Indian child. (§ 224.2, subd. (c).) The court also
must instruct the parties to inform the court if they subsequently
receive information that provides reason to know the child is
an Indian child. (Ibid.)3
       If the juvenile court or the child protective agency “has
reason to believe that an Indian child is involved in a proceeding,
but does not have sufficient information to determine that there
is reason to know that the child is an Indian child,” the court or
social worker “shall make further inquiry regarding the possible
Indian status of the child . . . as soon as practicable.” (§ 224.2,
subd. (e).) “[R]eason to believe” means the court or social worker
has information “suggesting that either the parent of the child or
the child is a member or may be eligible for membership in an
Indian tribe.” (§ 224.2, subd. (e)(1).) “Further inquiry includes,
but is not limited to . . . [i]nterviewing the parents, Indian
custodian, and extended family members,” and “[c]ontacting
the tribe or tribes and any other person that reasonably can be
expected to have information regarding the child’s membership,
citizenship status, or eligibility.” (§ 224.2, subd. (e)(2)(A),(C).)


      3 There is “reason to know” a child is an Indian child when:
a person having an interest in the child informs the juvenile court
the child is an Indian child; the residence of the child, the child’s
parents, or the child’s Indian custodian, is on a reservation or in
an Alaskan Native village; a participant in the proceeding, officer
of the court, Indian tribe or organization, or agency informs the
court it has discovered information indicating the child is an
Indian child; the child gives the court reason to know that the
child is an Indian child; the court is informed that the child is or
has been a ward of a tribal court; or the court is informed either
the parent or the child possesses an identification card indicating
membership or citizenship in an Indian tribe. (§ 224.2, subd. (d).)




                                 10
       Both federal and state law set forth specific requirements
for providing ICWA notice once there is reason to know that an
Indian child is involved in the proceeding. Under the applicable
federal regulations, the juvenile court must ensure that the party
seeking a foster care placement or termination of parental rights
promptly send notice to the child’s tribe, the child’s parents, and
if applicable, the child’s Indian custodian. (25 C.F.R. § 23.111(a)-
(c) (2022).) California law likewise requires that ICWA notice be
sent to the child’s parents or legal guardian, the Indian
custodian, if any, and the child’s tribe. (§ 224.3, subd. (a); see
Cal. Rules of Court, rule 5.481(c)(1) [“[i]f it is known or there is
reason to know that an Indian child is involved . . ., the social
worker . . . must send Notice of Child Custody Proceeding for
Indian Child (form ICWA-030) to the parent or legal guardian
and Indian custodian of an Indian child, and the Indian child’s
tribe”].) Both federal and state law further require that the
notices be sent by registered or certified mail with return receipt
requested (25 C.F.R. § 23.111(c); § 224.3, subd. (a)(1)), and that
copies of the notices, along with any return receipts or other
proofs of services, be filed with the court (25 C.F.R. § 23.111(a)(2);
§ 224.3, subd. (c)).
       “If the [juvenile] court makes a finding that proper and
adequate further inquiry and due diligence . . . have been
conducted and there is no reason to know whether the child is an
Indian child, the court may make a finding that [ICWA] does not
apply to the proceedings, subject to reversal based on sufficiency
of the evidence.” (§ 224.2, subd. (i)(2).) A finding that ICWA does
not apply thus “ ‘ “implies that . . . social workers and the court
did not know or have a reason to know the children were Indian
children and that social workers had fulfilled their duty of




                                 11
inquiry.” ’ ” (In re Josiah T. (2021) 71 Cal.App.5th 388, 401.) We
generally review the juvenile court’s ICWA findings under the
substantial evidence test, “ ‘ “which requires us to determine if
reasonable, credible evidence of solid value supports the court’s
order.” ’ ” (Ibid.) “ ‘ “[W]e do not consider whether there is
evidence from which the [juvenile] court could have drawn a
different conclusion but whether there is substantial evidence to
support the conclusion that the court did draw.” ’ ” (In re Q.M.
(2022) 79 Cal.App.5th 1068, 1080.)
II.    Substantial evidence supported the juvenile court’s
       finding that ICWA did not apply to the proceedings
       In this case, mother’s statements in her ICWA-20 form
and at her first court appearance, indicating that she may have
“Blackfoot”4 ancestry on the paternal side of her family, triggered
DCFS’s duty to conduct further inquiry into S.R.’s possible Indian
ancestry. DCFS does not contend otherwise, nor could it since
the juvenile court ordered it to investigate mother’s claim at the
August 5, 2019 detention hearing. (See, e.g., In re T.G. (2020)
58 Cal.App.5th 275, 292 [mother’s ICWA-20 form declaring her
belief she had Cherokee ancestry “unquestionably provided

      4  “[T]here is frequently confusion between the Blackfeet
tribe, which is federally recognized, and the related Blackfoot
tribe, which is found in Canada and thus not entitled to notice of
dependency proceedings. When Blackfoot heritage is claimed,
part of the [a]gency’s duty of inquiry is to clarify whether the
parent is actually claiming Blackfoot or Blackfeet heritage so
that it can discharge its additional duty to notice the relevant
tribes.” (In re L.S. (2014) 230 Cal.App.4th 1183, 1198.) Here,
it appears DCFS believed ancestry was claimed through the
Blackfeet tribe because the agency identified the Blackfeet Tribe
of Montana as the relevant tribe in the ICWA notices it sent.




                                12
reason to believe Indian children might be involved in these
dependency proceedings and triggered the Department’s duty
to make further inquiry”]; In re A.M. (2020) 47 Cal.App.5th 303,
322 [mother’s statement that she believed she may have Indian
ancestry with the Blackfeet and Cherokee tribes but was not
registered “was sufficient to require further inquiry, as the
juvenile court ordered”].)
       Rather, the parties dispute whether the evidence was
sufficient to support a finding by the juvenile court that DCFS
adequately discharged its duty to further inquire into S.R.’s
possible Indian ancestry. DCFS argues that it satisfied its
duty of further inquiry because it interviewed the maternal
grandfather, G.R., about his Indian heritage and sent a total of
five sets of ICWA notices, each of which included the maternal
grandfather’s name, current address, date of birth, and country
of birth. Mother asserts, however, that DCFS’s inquiry was
insufficient because there were several other known extended
family members of whom no inquiry was ever made. Mother
specifically identifies the maternal grandmother, a maternal
aunt, and the maternal great-grandparents, As.R. and An.R.,
as additional relatives that DCFS should have interviewed.
Based on the record before us, we conclude the juvenile court
reasonably could find that DCFS conducted an adequate further
inquiry into S.R.’s possible Indian ancestry, and that, based on
such inquiry, there was no reason to know S.R. was an Indian
child. The court’s finding that ICWA did not apply accordingly
was supported by substantial evidence.
       In response to the information provided by mother about
her family’s “Blackfoot” ancestry, DCFS conducted an adequate
further inquiry by interviewing the maternal grandfather, G.R.,




                               13
and by contacting the Bureau of Indian Affairs, the Secretary of
the Interior, and the Blackfeet Tribe of Montana to investigate
mother’s claim. In his interview with DCFS, G.R. reported that
his now-deceased grandmother, the child’s maternal great-great-
grandmother, was affiliated with the “Blackfoot Tribe,” and that
G.R. previously had documentation indicating that he “in fact is
Blackfoot.” G.R. provided biographical information about the
child’s maternal great-grandparents, As.R. and An.R., including
their names, dates of birth, and cities and states of residence.
G.R. also provided biographical information about the child’s
maternal great-great-grandparents, including the great-great-
grandmother’s married name, approximate date of birth,
approximate date of death, and city and state of death.
       The fifth set of ICWA notices that DCFS prepared and sent
to the Blackfeet Tribe on October 1, 2020 included identifying
information about mother, the maternal grandparents, and both
sets of maternal great-grandparents. The notices also indicated
that the maternal grandfather, G.R., was claiming membership
in the Blackfeet Tribe. In addition, the social worker reported
that she emailed the Blackfeet Tribe’s ICWA coordinator on two
separate occasions to further inquire about S.R.’s eligibility for
membership in the tribe. Apart from its initial letter indicating
that S.R. was not listed on the tribal rolls, the Blackfeet Tribe
did not respond to any of DCFS’s further inquiries.
       Mother contends that DCFS did not satisfy its duty of
further inquiry because it failed to make any inquiry of either
the maternal grandmother or a maternal aunt, both of whom
were known to DCFS during the proceedings. The record reflects,
however, that DCFS must have asked the maternal grandmother
about her Indian ancestry because the ICWA notices specifically




                               14
stated that the maternal grandmother had denied any tribal
membership. The record further reflects that mother solely
had identified her father’s side of the family as having Indian
ancestry, and as discussed, DCFS interviewed the maternal
grandfather, G.R., about his tribal affiliation. While it appears
DCFS did not make any inquiry of the maternal aunt, there is no
indication that this relative might have possessed information
about the maternal grandparents’ Indian ancestry that was
different from, or in addition to, that provided by the maternal
grandparents themselves. Rather, based on the ICWA-related
inquiries made to both the maternal grandmother and the
maternal grandfather, DCFS reasonably could have concluded
that no further meaningful information about S.R.’s Indian
ancestry could be obtained from the maternal aunt. (See In re
Darian R. (2022) 75 Cal.App.5th 502, 510 [where parents and
paternal aunt denied Indian ancestry, record did not support
“unvarnished contention” that additional interviews of extended
family members would have “meaningfully elucidated the
children’s Indian ancestry”]; In re D.S. (2020) 46 Cal.App.5th
1041, 1053 [even if child’s great-grandmother was person
reasonably expected to have information regarding the child’s
Indian status, social services agency could reasonably conclude
from its contact with child’s aunt “that no further inquiry was
needed because there was no further information of value to
obtain from this third party”].)
       Mother also claims DCFS failed to conduct an adequate
further inquiry because it did not make any effort to contact the
maternal great-grandparents, As.R. and An.R., even though it
had information about where they lived. The record reflects,
however, that the maternal grandfather, G.R., solely provided




                               15
DCFS with each great-grandparent’s name, date of birth, and city
and state of residence. There is no indication that G.R. gave a
current address, telephone number, or other contact information
for these individuals. Rather, the juvenile court reasonably could
have inferred from the record that, if G.R. had an available
means of contacting either of the maternal great-grandparents,
DCFS would have obtained such information from him and
included it in its reports. As this court has observed, “[w]hile we
believe it reasonable in many cases to require DCFS to follow up
on leads provided by the parents, we cannot ask the agency to
. . . interview individuals for whom no contact information has
been provided.” (In re Q.M., supra, 79 Cal.App.5th at p. 1082;
see In re A.M., supra, 47 Cal.App.5th at p. 323 [“ICWA does not
obligate the court or [child protective agency] ‘to cast about’ for
investigative leads”]; In re Charlotte V. (2016) 6 Cal.App.5th 51,
58 [speculative to assume that relatives interviewed by child
protective agency had detailed information about direct lineal
ancestors because they “were very forthcoming about [the child’s]
Indian ancestry” and “[p]resumably, they would have provided
that information if it was known”].)
        Moreover, based on the information provided by G.R. about
the family’s tribal affiliation, the juvenile court reasonably could
have found that DCFS fulfilled its duty of inquiry, and that there
was no reason to know S.R. was an Indian child. While G.R.
stated that he previously had received documentation showing
that he “in fact is Blackfoot,” he did not indicate whether he was
a registered member of the tribe. He also did not provide any
information suggesting that either S.R. or the child’s mother was
a member of the tribe or was eligible for membership in the tribe.
(§ 224.1, subd. (e)(1).) Further inquiry is necessary to help the




                                16
juvenile court or the child protective agency “determine whether
there is reason to know a child is an Indian child.” (§ 224.2, subd.
(e)(2).) However, there is reason to know a child is an Indian
child only when one of six statutory criteria is met —e.g., (1) the
court has been advised that the child is an Indian child, (2) the
child’s or parent’s residence is on a reservation, (3) any
participant in the proceeding informs the court that it has
discovered information indicating the child is an Indian child,
(4) the child gives the court reason to know that he or she is an
Indian child, (5) the child is or has been a ward of a tribal court,
or (6) either parent or the child possess an identification card
indicating membership or citizenship in an Indian tribe. (§ 224.2,
subd. (d).) Here, none of the information provided by G.R. gave
DCFS or the juvenile court a reason to know S.R. was an Indian
child. Accordingly, on this record, there was sufficient evidence
for the court to conclude that an adequate further inquiry had
been made.
III. DCFS was not required to provide notice to the tribe
       In addition to arguing that DCFS failed to satisfy its duty
of inquiry, Mother also asserts that DCFS did not properly notice
the relevant tribe because the ICWA notices that it sent to the
Blackfeet Tribe omitted certain biographical information about
S.R.’s maternal family. Mother further argues that the ICWA
notices were defective because DCFS did not file return receipts
for the notices as required by section 224.3, subdivision (c), and
the juvenile court did not wait 10 days after the tribe’s receipt of
the fifth set of notices to determine whether ICWA applied as
required by section 224.3, subdivision (d). Mother’s arguments
regarding notice lack merit, however, because notice to the tribe
was not required in this case.




                                17
       ICWA notice is required only if, after initial and further
inquiries, there is “reason to know” that an Indian child is
involved in the proceeding. (§§ 224.2, subd. (f), 224.3, subd. (a).)
As we have described, there is “reason to know” a child is an
Indian child if any one of six statutory criteria is met. (§ 224.2
subd. (d).) In this case, because none of the criteria were met,
the duty to provide ICWA notice was never triggered. (See In re
Q.M., supra, 79 Cal.App.5th at p. 1084 [rejecting mother’s claim
that notices to tribes failed to provide complete information for
direct lineal ancestors because there was no reason to know the
child was an Indian child, and thus, ICWA notice was not
required]; In re Austin J. (2020) 47 Cal.App.5th 870, 887 [juvenile
court did not err in failing to ensure notice was provided in
accordance with ICWA because statements by maternal family
that children may have Cherokee ancestry did not provide reason
to know an Indian child was involved in the proceeding].) Any
deficiencies in the notices sent by DCFS, therefore, were legally
irrelevant. (In re Q.M., at p. 1084.)




                                18
                         DISPOSITION
       The section 366.26 order terminating parental rights over
S.R. is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                               RICHARDSON (ANNE K.), J.*

We concur:




      LAVIN, Acting P. J.




      EGERTON, J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               19